DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.

Response to Arguments
Applicant’s arguments, see response, filed 5/13/22, with respect to claims 1, 4-8, 10-11, 14-17, 19, 22-25 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1, 4-8, 10-11, 14-17, 19, 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest an array substrate comprising a display region and a non-display region; a shift register provided in the non-display region; a gate line provided in the display region; a gate signal output line provided in the non-display region, wherein a first end of the gate signal output line is connected to the shift register and a second end of the gate signal output line is connected to the gate line; a common electrode leading wire provided in a same layer as the gate line; a jumper pad comprising a first connection sheet and a second connection sheet, wherein the first connection sheet and the second connection sheet are arranged on opposite sides of a gate insulating layer; the first connection sheet is provided in a same layer as the gate line and connected to the gate line, and the second sheet is connected to and provided in a same layer as the gate signal output line, and the first and second connection sheets are connected through a via hole in the gate insulating layer, in combination with the remaining features recited in the claim.
The prior art of Yokogawa (US 2015/0331270 A1 of record) discloses an array substrate comprising a display region and a non-display region; a shift register provided in the non-display region; a gate line provided in the display region; a gate signal output line provided in the non-display region, wherein a first end of the gate signal output line is connected to the shift register and a second end of the gate signal output line is connected to the gate line (Yokogawa, Figure 1; Figure 8). Yokogawa also discloses a jumper pad connecting a gate signal output line to a gate line (Yokogawa, Figure 4). However, Yokogawa fails to disclose a common electrode leading wire and that the jumper pad comprises a first connection sheet and a second connection sheet, wherein the first connection sheet and the second connection sheet are arranged on opposite sides of a gate insulating layer; the first connection sheet is provided in a same layer as the gate line and connected to the gate line, and the second sheet is connected to and provided in a same layer as the gate signal output line, and the first and second connection sheets are connected through a via hole in the gate insulating layer. The prior art of Kim’949 (US 9,638,949 B1 of record) discloses a common electrode leading wire, provided in a same layer as the gate line, and extending in a direction crossing the gate line; and a gate insulating layer covering the common electrode leading wire (Kim’949, Figures 6A-6B, common electrode leading wire SL/BL, gate insulating layer GI). However, Kim’949 also fails to disclose a jumper pad with first and second connection sheets having particular characteristics and arrangement. The prior art of Kim’736 (US 2013/0056736 A1) discloses a jumper pad connecting a gate line to a gate signal output line (Kim’736, Figure 3; Figure 4). However, Kim’736 also fails to disclose the particular characteristics of the first and second connection sheets and their arrangement. For instance, Kim’736 fails to disclose that the first connection sheet is provided in a same layer as the gate line, whereas the second connection sheet is provided in a same layer as the gate signal output line. Kim’736 also fails to disclose that the second end of the gate signal output line is connected to the jumper pad at a side of the jumper pad in a second direction, and the gate line connected to the jumper pad at a side of the jumper pad away from the non-display region in a first direction. 
Therefore, Claim 1 is allowed. Claims 4-8, 10-11, 14-17, 19, 22-25 are allowed by virtue of their dependence on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871